Citation Nr: 0029773	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  94-43 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel



INTRODUCTION

The veteran, who died on December [redacted], 1994, served on 
active duty from January 1941 to September 1945.  The appellant 
is the veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1995 rating decision, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied service connection for the 
cause of the veteran's death.  The Board remanded this case 
in August 1996 and October 1999.

The Board notes that, in the Written Brief Presentation dated 
in October 2000, the appellant's representative raised the 
issue of entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318.  This 
issue is referred to the RO for appropriate action.


REMAND

The appellant contends that the cause of the veteran's death, 
identified as acute renal failure due to hypertensive 
cardiovascular disease on his death certificate, results from 
his service connected anxiety disorder.  The Board is of the 
opinion that the appellant's claim may be capable of 
substantiation by obtaining an opinion from a VA 
cardiovascular specialist.  Therefore, pursuant to the 
recently enacted version of 38 U.S.C.A. § 5107, the Board 
remands this claim to the RO in order to obtain opinion from 
a VA cardiovascular specialist as to the causal relationship 
between the cause of the veteran's death and his service 
connected anxiety disorder.  See Floyd D. Spence National 
Defense Authorization Act for FY 2001, Pub. L. No. 106-398, § 
1611 (2000) (to be codified at 38 U.S.C.A. § 5107(a)).

Accordingly, the case is REMANDED for the following:

1.   The appellant is hereby advised of her right 
to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

2.  The RO should forward the veteran's claims 
folder to a VA cardiovascular specialist in order 
to obtain opinion as to the following questions: 
Is it at least as likely as not that the veteran's 
hypertensive cardiovascular disease was 
proximately due to or the result of his service 
connected anxiety disorder, or, alternatively, Is 
it at least as likely as not that the veteran's 
hypertensive cardiovascular disease was aggravated 
by the service connected anxiety disorder?  In 
arriving at this opinion, the examiner should 
review the contents of the claims file and provide 
a rationale for the opinions expressed.  If an 
opinion cannot be medically determined without 
resort to mere speculation or conjecture, this 
should be commented upon in the report.

3.  Following the completion of the above, the RO 
should readjudicate the claim of service 
connection for the cause of the veteran's death 
with consideration given to all the evidence of 
record, to include any additional evidence 
obtained pursuant to this remand.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the 
appellant and her representative should be 
furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

